Third District Court of Appeal
                               State of Florida

                        Opinion filed March 24, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-0926
                      Lower Tribunal No. F96-4419C
                          ________________


                         Christopher D. Blake,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Richard L. Hersch, Judge.

     Christopher D. Blake, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before SCALES, LOBREE and BOKOR, JJ.

     PER CURIAM.
     Affirmed. See Johnson v. State, 763 So. 2d 283 (Fla. 2000); see also

Sanchez v. State, 765 So. 2d 246 (Fla. 3d DCA 2000).




                                   2